Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “linear movement of the eccentric element” of claim 2, and the servomotor for rotating the eccentric element of claims 4-5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation of claim 1 reading “A device for cutting sheet metal comprising a first circular blade having a first blade edge and a second positionable between the first circular blade and the second circular blade during cutting” because the sheet metal is not claimed, and therefore the sheet metal is not actually positioned between the blades.  
The limitation of Claim 2 reading “for linear movement of the eccentric element, such that a linear movement of the eccentric element” should read “for linear movement of the eccentric element, such that [[a]] the linear movement of the eccentric element”.
The limitation of claim 6 reading “wherein when a specific immersion depth is set, a predetermined cutting clearance is also set” Should read “wherein when the to a specific immersion depth, the to a predetermined cutting clearance”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of Claim 2 reading: “The limitation of Claim 2 reading “wherein the first circular blade is rotatably mounted on a linearly movable eccentric element having an eccentric axis… and the eccentric element is provided with a thread which is concentric with the eccentric axis for linear movement of the eccentric element, such that a linear movement of the eccentric element for setting the specific cutting clearance by rotating the eccentric element is associated with a rotation of the first axis of rotation about the eccentric axis and thus with the setting of the predetermined immersion depth” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  It is not clear in what direction the eccentric element is linearly moveable, nor what structure allows for such a linear movement.  On page 11 of the specification it is noted that “The rotation of the eccentric element 7 about the eccentric axis 8 takes place with the aid of a single servo motor which, with a drive element (not shown), can at least temporarily engage in the end face of the eccentric element 7 seen in Fig. 1, 3 and 5, from which the position pin 13 protrudes.” From this disclosure it is still not clear what particular structure is used to engage the threaded portion of the eccentric element, nor how this structure creates linear movement?  Does the structure that engages the eccentric element inherently have threads thereon? Is the linear movement in the axial direction, parallel to the axis of rotation? 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of claim 1 reading “by an immersion depth by which the first blade edge and the second blade edge radially overlap each other in a direction perpendicular to the axes of rotation” is indefinite.  If the blades are adjusted such that there is no overlap between the blades, is this limitation still met? Consider Fig. 2 of the present disclosure showing an embodiment of the inventive device – note that there is no radial overlap depending on the positions of the first and second blades. In such a case there would still appear to be adjusting of the blades and an immersion depth would still be set.  However, because there is no overlap in such a position than the limitation would not be met. 
The limitation of Claims 4 and 5 reading “a single servo motor for rotating the eccentric element for setting both the specific cutting clearance and the predetermined immersion depth” is indefinite.  It is not clear if only one servomotor is required, or if more than one servomotor can perform the functions listed in the claim. For instance, can the entire device have multiple servo motors, but only one for the delimited purposes?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 20160318121, Lim, in view of USPN 3364803, Senftleben.
Regarding Claim 1, Lim discloses a device for cutting sheet metal (steel plate S, par. 0005) comprising
 a first circular blade (fig. 6, 112) having a first blade edge (fig 6) and a second circular blade (113) having a second blade edge (fig 6);
 wherein the sheet metal S to be cut is positioned between the first circular blade and the second circular blade during cutting (fig 6, par 0048), 
wherein the first circular blade (par 0007) is rotatably mounted about a first axis of rotation about shaft 114) and the second circular blade is rotatably mounted about a second axis of rotation (about shaft 115) which runs parallel to the first axis of rotation (fig 6),
wherein a distance between the first circular blade and the second circular blade is defined by a cutting clearance by which the first blade edge is axially spaced apart from the second blade edge in the direction of the first axis of rotation (distance a shown in fig 6) and by an immersion depth by which the first blade edge and the second blade edge radially overlap each other in a direction perpendicular to the axes of rotation (distance b shown in fig 6); 
Lim lacks (Per Claim 1) the apparatus having a position of the first circular blade relative to the second circular blade is adjustable, and wherein a distance between the first circular blade and the second circular blade is defined by a cutting clearance by which the first blade edge is axially spaced apart from the second blade edge in the direction of the first axis of rotation and by an immersion depth by which the first blade edge and the second blade edge radially overlap each other in a direction perpendicular to the axes of rotation; wherein there is a positive coupling between the cutting clearance and the immersion depth for adjusting the distance between the first circular blade and second circular blade such that, when a specific cutting clearance is set, a predetermined immersion depth is also set
per claim 6), when a specific immersion depth is set, a predetermined cutting clearance is also set.
Senftleben discloses a device for cutting sheet metal comprising a first circular blade and a second circular blade wherein the sheet metal to be cut is positioned between the first circular blade and the second circular blade during cutting, like the sheet metal cutter of Lim, and includes (per claim 1) a position of the first circular blade relative to the second circular blade is adjustable (col. 3, lines 30-40), both axially (axial adjustment, col. 3, lines 30-40) and by an radially (radial adjustment, col. 3, lines 30-40); wherein there is a positive coupling between the cutting clearance and the immersion depth for adjusting the distance between the first circular blade and second circular blade such that, when a specific cutting clearance is set, a predetermined immersion depth is also set (col. 3, lines 60-75), wherein per claim 6, when a specific immersion depth is set, a predetermined cutting clearance is also set (col. 3, lines 60-75), in order to adjust a position of the blades to adapt for particular thickness and sizes of sheet metal to be cut (col. 1, lines 10-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lim by having (per claim 1) a position of the first circular blade relative to the second circular blade is adjustable, and wherein a distance between the first circular blade and the second circular blade is defined by a cutting clearance by which the first blade edge is axially spaced apart from the second blade edge in the direction of the first axis of rotation and by an immersion depth by which the first blade edge and the second blade edge radially overlap each other in a direction perpendicular to the axes of rotation; wherein there is a positive coupling between the cutting clearance and the immersion depth for adjusting the distance between the first circular blade and second circular blade such that, when a specific cutting clearance is set, a predetermined immersion depth is also set and (per claim 6), when a specific immersion depth is set, a predetermined cutting clearance is also set in order to adjust a position of the blades to adapt for particular thickness and sizes of sheet metal to be cut, as taught by Senftleben.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the relevant prior art discloses a an eccentric element for adjusting the axial and radial positions of the blades on parallel shaft elements, e.g. cutting clearance and immersion depth, which eccentric element is also threaded and which threaded surface of the eccentric element is also concentric to the shaft of the eccentric element and wherein a linear movement of the eccentric element for setting the specific cutting Page 4 of 7Preliminary Amendmentclearance by rotating the eccentric element is  associated with a rotation of the first axis of rotation; as is necessitated by Claim 2.  Claims 3-5 depend from Claim 2 and thus also include allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 3603190, 20170087613, 5067380, 20180154535, 20200038976, 20110126683, and 5690012 each disclose state of the art sheet slitting devices with blades being rotated on opposed parallel shafts, and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724